     Case 1:20-cv-03127-SAB      ECF No. 16     filed 08/21/20   PageID.194 Page 1 of 5




1       ROBERT W. FERGUSON
        Attorney General
2       NOAH GUZZO PURCELL, WSBA #43492
        Solicitor General
3       NATHAN K. BAYS, WSBA #43025
        KRISTIN BENESKI, WSBA #45478
4       ANDREW R.W. HUGHES, WSBA #49515
        CRISTINA SEPE, WSBA #53609
5         (application for admission forthcoming)
        Assistant Attorneys General
6       EMMA GRUNBERG, WSBA #54659
        TERA M. HEINTZ, WSBA #54921
7         (application for admission forthcoming)
        KARL D. SMITH, WSBA #41988
8         (application for admission forthcoming)
        Deputy Solicitors General
9       800 Fifth Avenue, Suite 2000
        Seattle, WA 98104
10      (206) 464-7744

11
                          UNITED STATES DISTRICT COURT
12                       EASTERN DISTRICT OF WASHINGTON
                                    AT YAKIMA
13
        STATE OF WASHINGTON, et                         NO. 1:20-cv-03127-SAB
14      al.,
                                                        PLAINTIFFS’ MOTION TO
15                               Plaintiffs,            EXPEDITE CONSIDERATION
              v.                                        OF PLAINTIFFS’ MOTION FOR
16
                                                        EXPEDITED DISCOVERY
        DONALD J. TRUMP, et al., in his
17      official capacity as President of the
                                                        NOTING DATE: August 28, 2020
        United States of America;
18                                                      Without Oral Argument
        UNITED STATES OF AMERICA;
19      LOUIS DEJOY, in his official
        capacity as Postmaster General;
20      UNITED STATES POSTAL
        SERVICE,
21
                   Defendants.
22

          PLAINTIFFS’ MOTION TO EXPEDITE                              ATTORNEY GENERAL OF WASHINGTON
                                                                           Complex Litigation Division
          CONSIDERATION OF PLAINTIFFS’                                      800 5th Avenue, Suite 2000
          MOTION FOR EXPEDITED DISCOVERY                                     Seattle, WA 98104-3188
                                                                                  (206) 464-7744
          CAUSE NO. 1:20-cv-03127-SAB
     Case 1:20-cv-03127-SAB    ECF No. 16    filed 08/21/20   PageID.195 Page 2 of 5




1             Pursuant to Federal Rule of Civil Procedure 6(c)(1)(C) and Local Rule

2       7(i)(2)(C), Plaintiffs respectfully move this Court to expedite any necessary

3       briefing and the consideration of Plaintiffs’ Motion for Expedited Discovery filed

4       herewith.

5                   I.   MOTION FOR EXPEDITED CONSIDERATION

6             Good cause exists for expedited consideration of this motion. The Plaintiff

7       States seek expedited discovery as to Defendants’ current postal service policies

8       and practices, as reflected in their narrowly tailored discovery requests. But the

9       normal time requirements for motions under Local Civil Rules 7(i)(2)(A) and

10      7(i)(2)(C), along with the normal time requirements for responding to discovery,

11      would not allow the Plaintiff States to obtain information quickly enough to

12      determine the extent of the harm being inflicted on the Plaintiff States and their

13      residents by Defendants Louis DeJoy’s and the U.S. Postal Service’s

14      “transformative” changes, or to determine whether interim emergency relief is

15      needed.

16            As explained in the Plaintiff States’ motion for expedited discovery, the

17      gravity of the issue, the breadth of its potential impact on the impending election

18      and on users of the mail in general, the factual uncertainty of Defendants’ own

19      making, and the potential need for preliminary relief to prevent irreparable harm

20      weigh in favor of permitting expedited discovery. These same considerations

21      provide good cause for this Court to consider the Plaintiff States’ discovery

22      motion on an expedited basis.

         PLAINTIFFS’ MOTION TO EXPEDITE                         ATTORNEY GENERAL OF WASHINGTON
                                                    1                Complex Litigation Division
         CONSIDERATION OF PLAINTIFFS’                                 800 5th Avenue, Suite 2000
         MOTION FOR EXPEDITED DISCOVERY                                Seattle, WA 98104-3188
         CAUSE NO. 1:20-cv-03127-SAB                                        (206) 464-7744
     Case 1:20-cv-03127-SAB      ECF No. 16   filed 08/21/20   PageID.196 Page 3 of 5




1                          II.     OPPOSING PARTY’S POSITION

2             As of this date, no counsel for Defendants has appeared in this case. On

3       August 21, 2020, the undersigned contacted U.S. Attorney William D. Hyslop by

4       telephone and email, but did not receive a response, as detailed in the Declaration

5       of Kristin Beneski filed herewith.

6             DATED this 21st day of August, 2020.

7                                             ROBERT W. FERGUSON
                                              Attorney General
8
                                              /s/ Noah Guzzo Purcell
9                                             NOAH GUZZO PURCELL, WSBA #43492
                                                  Solicitor General
10                                            NATHAN K. BAYS, WSBA #43025
                                              KRISTIN BENESKI, WSBA #45478
11                                            ANDREW R.W. HUGHES, WSBA #49515
                                              CRISTINA SEPE, WSBA #53609
12                                                (application for admission forthcoming)
                                                  Assistant Attorneys General
13
                                              EMMA GRUNBERG, WSBA #54659
14                                            TERA M. HEINTZ, WSBA #54921
                                                  (application for admission forthcoming)
15                                            KARL D. SMITH, WSBA #41988
                                                  (application for admission forthcoming)
16                                                Deputy Solicitors General
                                              800 Fifth Avenue, Suite 2000
17                                            Seattle, WA 98104
                                              (206) 464-7744
18                                            noah.purcell@atg.wa.gov
                                              nathan.bays@atg.wa.gov
19                                            kristin.beneski@atg.wa.gov
                                              andrew.hughes@atg.wa.gov
20                                            cristina.sepe@atg.wa.gov
                                              emma.grunberg@atg.wa.gov
21                                            tera.heintz@atg.wa.gov
                                              karl.smith@atg.wa.gov
22                                            Attorneys for Plaintiff State of Washington

         PLAINTIFFS’ MOTION TO EXPEDITE                          ATTORNEY GENERAL OF WASHINGTON
                                                     2                Complex Litigation Division
         CONSIDERATION OF PLAINTIFFS’                                  800 5th Avenue, Suite 2000
         MOTION FOR EXPEDITED DISCOVERY                                 Seattle, WA 98104-3188
         CAUSE NO. 1:20-cv-03127-SAB                                         (206) 464-7744
     Case 1:20-cv-03127-SAB   ECF No. 16    filed 08/21/20   PageID.197 Page 4 of 5




1                                    PROPOSED ORDER

2             The Court has reviewed the following:

3                 Plaintiffs’ Motion to Expedite Consideration of Plaintiffs’ Motion

4                   for Expedited Discovery, and the supporting materials submitted

5                   therewith;

6                 Defendants’ response, if any;

7                 Plaintiffs’ reply; and

8                 The Complaint and the entire record herein.

9             Having considered each of the above, it is hereby ordered that Plaintiffs’

10      Motion to Expedite Consideration of Plaintiffs’ Motion for Expedited Discovery

11      is GRANTED. The Motion for Expedited Discovery shall be briefed and heard

12      on the following schedule:

13                Plaintiffs filed their Motion for Expedited Discovery on August 21,

14                  2020.

15                Defendants shall file their Response, if any, no later than August 25.

16                Plaintiffs shall file their Reply, if any, no later than August 27.

17                A hearing on the Motion for Expedited Discovery shall be held on

18                  August 28, 2020, at _______ a.m./p.m.

19      SO ORDERED this ___ day of ____________, 2020.

20                                      ______________________________________
21                                      THE HONORABLE STANLEY A. BASTIAN
                                        UNITED STATES DISTRICT JUDGE
22

         PROPOSED ORDER GRANTING MOTION                        ATTORNEY GENERAL OF WASHINGTON
                                                   1                Complex Litigation Division
         TO EXPEDITE CONSIDERATION OF                                800 5th Avenue, Suite 2000
         PLAINTIFFS’ MOTION FOR EXPEDITED                             Seattle, WA 98104-3188
         DISCOVERY                                                         (206) 464-7744
         CAUSE NO. 1:20-cv-03127-SAB
     Case 1:20-cv-03127-SAB    ECF No. 16     filed 08/21/20   PageID.198 Page 5 of 5




1                                CERTIFICATE OF SERVICE

2             I hereby certify that on August 21, 2020, I electronically filed the foregoing

3       with the Clerk of the Court using the CM/ECF System, which in turn

4       automatically generated a Notice of Electronic Filing (NEF) to all parties in the

5       case who are registered users of the CM/ECF system. The NEF for the foregoing

6       specifically identifies recipients of electronic notice.

7             I hereby certify that I have caused to be mailed by United States Postal

8       Service the document to the following non-CM/ECF participants: (1) Donald J.

9       Trump, in his official capacity as President of the United States of America, (2)

10      United States of America; (3) Louis DeJoy, in his official capacity as Postmaster

11      General; and (4) United States Postal Service. The document will also be sent by

12      email to William D. Hyslop, U.S. Attorney for the Eastern District of

13      Washington, at bill.hyslop@usdoj.gov.

14            DATED this 21st day of August, 2020, at Tumwater, Washington.

15
                                             /s/Jennifer D. Williams
16                                           Jennifer D. Williams, Paralegal
17

18
19

20

21

22

         PROPOSED ORDER GRANTING MOTION                            ATTORNEY GENERAL OF WASHINGTON
                                                     2                  Complex Litigation Division
         TO EXPEDITE CONSIDERATION OF                                    800 5th Avenue, Suite 2000
         PLAINTIFFS’ MOTION FOR EXPEDITED                                 Seattle, WA 98104-3188
         DISCOVERY                                                             (206) 464-7744
         CAUSE NO. 1:20-cv-03127-SAB
